EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response to the Request for Information under 37 C.F.R. 1.105, filed on April 29, 2021, is acknowledged and is deemed fully responsive of the request. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron J. Laby, Applicant’s representative, on May 25, 2021. 
In the Claims
4.	The claims have been amended as follows:
In claim 1, line 4, the term “98%” has been amended to recite --99.3%--.
In claim 5, line 4, the term “99%” has been amended to recite --99.6%--. 
In claim 21, the term “claim 3” has been amended to recite --claim 1--. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance.  The prior art fails to teach or reasonably suggest an insect inhibitory polypeptide having at least 99.3% sequence identity to SEQ ID NO: 74, as recited in claim 1.  It is noted that all claims now require the polypeptide of claim 1.  Accordingly, the rejections under 35 U.S.C. 102 and 103 have been withdrawn.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662